Citation Nr: 1235934	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from May 1986 to August 1986 and from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual  VA" system to insure a total review of the evidence.


FINDING OF FACT

Credible lay statements, which have been endorsed by medical evidence as relating symptoms compatible with sleep apnea, have related the onset of the Veteran's sleep apnea to his active military service. 


CONCLUSION OF LAW

Criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

As the Board's decision to grant the Veteran's claim of entitlement to service connection for sleep apnea is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act.

Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

The Veteran is seeking service connection for sleep apnea, to include as secondary to service-connected PTSD.  The evidence confirms that the Veteran was diagnosed with sleep apnea approximately sixteen years after separating from service.  

Service treatment records do not reflect treatment or complaints of a sleep disorder.  A Southwest Asia Demobilization/Redeployment Medical Evaluation dated in December 2007 shows that the veteran denied fatigue.  On a report of medical history completed upon separation in April 1991, the Veteran denied frequent trouble sleeping.  However, he has since written that he did not know what sleep apnea was at that time and he denied realizing that he had sleeping problems when he separated, so he did not know to seek treatment.  

More importantly, the Veteran has offered testimony and authored several statements asserting that his symptoms, which eventually led to a diagnosis of sleep apnea, commenced while he was in service in the Persian Gulf region.  These statements have been bolstered by additional lay statements from the Veteran's wife and from several service members who served on active duty with the Veteran. 

In January 2008, a firefighter, who reported knowing the Veteran before his deployment to Southwest Asia, wrote that prior to deployment the Veteran had been active in sports, but that following deployment he had a hard time breathing during physical activities and would have nightmares, would wake up screaming, and would snore loudly with occasional stoppages in breathing (which he reportedly had observed bunking across from the Veteran at the fire station).

The Veteran's superior officer wrote in April 2008 that on several occasions while deployed he recalled going to check on the Veteran and finding him asleep.

A soldier who served with the Veteran wrote that he did not know what the Veteran's problem was, but noted that he snored excessively and would stop breathing in his sleep.  He reported that they had to wake the Veteran up all the time.

In February 2011, the Veteran and his wife testified at a Travel Board hearing.  The Veteran asserted that he began experiencing symptoms of sleep apnea while on active duty in Iraq, stating that during service he would wake up feeling like someone was choking him.  The Veteran's wife testified that when he returned from Iraq, she noticed that he was snoring and would stop breathing.  

 Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Board obtained an expert medical opinion in June 2012 in which the doctor stated that the lay statements were considered to be credible descriptions of possible symptoms of sleep apnea.  The doctor stated that the statements were tempered by the concern regarding inaccuracy of recollections made about events from the distant past.

However, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Rather, this is one factor to consider.  A lay person is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  

More importantly, while service records do not show treatment or complaints of a sleep disorder, the Veteran has provided statements and testimony indicating that he did experience sleep problems in service.  The Veteran is competent to testify regarding his observable symptoms of sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).

The doctor who authored a negative medical opinion did not identify any reason to doubt the credibility of the lay statements, aside from passage of time.  The Board finds that this basis alone is insufficient to rebut the credibility of the lay statements.  

As such, the lay testimony establishes that symptoms, which were later diagnosed as sleep apnea, began while the Veteran was on active duty.  As such, the criteria for service connection have been met, and the Veteran's claim is granted.


ORDER

Service connection for sleep apnea is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


